Case: 16-41197     Document: 00514016400     Page: 1   Date Filed: 06/01/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                  No. 16-41197                           FILED
                                                                      June 1, 2017
                                                                    Lyle W. Cayce
                                                                         Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff–Appellee,

versus

HENRY KORVETT BAMS,

                                            Defendant–Appellant.




                 Appeal from the United States District Court
                      for the Eastern District of Texas




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Henry Bams appeals his convictions of conspiracy to possess with intent
to distribute cocaine and use of an interstate facility in aid of racketeering. He
contends that certain evidence should have been suppressed and that there
was insufficient evidence for conviction. He also raises various challenges to
his sentence. Because we find no reversible error, we affirm.
    Case: 16-41197    Document: 00514016400    Page: 2   Date Filed: 06/01/2017



                                No. 16-41197
                                      I.
                                      A.
      Bams and Frederick Mitchell were stopped by Officer Dale Baggett in
Nacogdoches County, Texas, for speeding. Bams was the driver, and when
Baggett approached the vehicle, he detected a strong odor of marihuana and
saw that Bams’s eyes were bloodshot. Baggett asked Bams and Mitchell about
their travel plans, and they gave conflicting answers.     He asked Mitchell
whether there was any contraband in the car, and Mitchell said no. Baggett
then asked whether there was any luggage, and Mitchell said he had a blue
duffel bag and Bams had an orange Nike bag, both of which were in the trunk.
After a search of the vehicle, Baggett found the bags Mitchell had described
and discovered five plastic bags of cash in them. The currency had been sepa-
rated into stacks wrapped by rubber bands. Mitchell stated that the money
was his but that he was unsure how much there was. A later count established
$253,341.

      Bams and Mitchell were arrested for money laundering, and the cash
was seized. Several days later, the district attorney reached a settlement with
Bams and Mitchell, whereby they agreed to forfeit $100,000 of the seized cash;
the county returned the remaining currency to them. That returned money
was ultimately deposited into an account owned by Bams.

      Several weeks later, Bams and Mitchell were stopped by Officer Adam
Pinner in Arkansas for making an unsafe lane change. Bams was driving the
vehicle, which was registered to him, and Mitchell was the only passenger.
When Pinner asked Bams for his license, he noticed that Bams’s hands were
shaking and that he appeared nervous. Pinner also saw that one of the rear
quarter panels appeared to have been tampered with, that there was a single
key in the ignition, and that there were energy drinks in the vehicle. Pinner

                                      2
    Case: 16-41197         Document: 00514016400         Page: 3        Date Filed: 06/01/2017



                                        No. 16-41197
testified that those observations were consistent with drug trafficking. After
receiving consent from Bams, Pinner searched the vehicle and found ten
kilograms of cocaine concealed within two false compartments in the rear
quarter panels.

                                              B.
      Bams and Mitchell were indicted for (1) conspiracy to possess with intent
to distribute cocaine hydrochloride, in violation of 21 U.S.C. § 846, and for
(2) use of an interstate facility in aid of racketeering, in violation of 18 U.S.C.
§§ 2 and 1952(a)(3). Bams moved to suppress evidence obtained from the
Arkansas traffic stop, and the district court denied the motion. After a four-
day jury trial, Bams was convicted of both counts.

      The presentence report (“PSR”) classified Bams as a career offender and
thus calculated his offense level as 37 and his criminal-history category as VI,
yielding a guideline range of 360 months to life. U.S. Sentencing Guidelines
Manual (“U.S.S.G.”) Ch. 5, Pt. A (Sentencing Table). The PSR recommended
360 months for the Section 846 conviction and 60 months for the Section 1952
conviction. 1 The district court accepted the PSR in its entirety but granted
Bams’s motion for a downward departure, sentencing Bams to 240 months on
the first count and 60 months on the second, to run concurrently.

                                              II.
      Bams contends that the district court erred in denying his motion to sup-
press evidence obtained from the Arkansas stop.                  “In reviewing a district
court’s denial of a motion to suppress, we review the district court’s findings of
fact for clear error and its conclusions of law de novo.” 2 “In reviewing findings


      1   The statutory maximum for a conviction under Section § 1952(a)(3) is five years.
      2   United States v. Andres, 703 F.3d 828, 832 (5th Cir. 2013).
                                               3
     Case: 16-41197       Document: 00514016400          Page: 4     Date Filed: 06/01/2017



                                       No. 16-41197
of fact, we view the evidence in the light most favorable to the party prevailing
below, which in this case is the Government.” Id. When determining reason-
able suspicion, “we must ‘give due weight to inferences drawn from those facts
by resident judges and local law enforcement officers.’” 3

       “We analyze the constitutionality of a traffic stop using the two-step
inquiry set forth in Terry v. Ohio, 392 U.S. 1 (1968).” Andres, 703 F.3d at 832
(citation partially omitted). At the first step, “we determine whether the stop
was justified at its inception.” Id. “For a traffic stop to be justified at its incep-
tion, an officer must have an objectively reasonable suspicion that some sort of
illegal activity, such as a traffic violation, occurred, or is about to occur, before
stopping the vehicle.” Id. Reasonable suspicion can rest upon a mistake of law
or fact if the mistake is objectively reasonable. 4 Assuming the stop was justi-
fied, we move to the second step, where we determine “whether the officer’s
subsequent actions were reasonably related in scope to the circumstances that
justified the stop of the vehicle in the first place.” Id. (quotation marks omit-
ted). “A traffic stop must be temporary and last no longer than is necessary to
effectuate the purpose of the stop, unless further reasonable suspicion, sup-
ported by articulable facts, emerges.” Id. (quotation marks omitted).

       Bams challenges the Arkansas stop on both prongs of Terry. Each of
those challenges fails.

                                              A.
       On the first prong, Bams maintains that Pinner did not have reasonable



       3United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005) (quoting Ornelas v.
United States, 517 U.S. 690, 699 (1996)).
       4United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir. 2015) (first citing Heien
v. North Carolina, 135 S. Ct. 530, 536 (2014); then citing Illinois v. Rodriguez, 497 U.S. 177,
185 (1990)).
                                              4
    Case: 16-41197     Document: 00514016400      Page: 5   Date Filed: 06/01/2017



                                  No. 16-41197
suspicion that Bams had engaged in any illegal activity. The government coun-
ters that Pinner had reasonable suspicion to stop Bams because he had vio-
lated ARK. CODE ANN. § 27-51-306. That statute provides, in relevant part,
that “[t]he driver of a vehicle overtaking another vehicle proceeding in the
same direction shall pass to the left at a safe distance and shall not again drive
to the right side of the roadway until safely clear of the overtaken vehicle.”
According to Pinner, Bams passed a tractor-trailer on the left side of the road
and returned to the right side when he was only fifty feet in front of the tractor-
trailer, which Pinner believed was insufficient to be “safely clear” of the truck.
He based that belief on ARK. CODE ANN. § 27-51-305, which prohibits tractor-
trailers from following within two hundred feet of another motor vehicle. He
testified that “if the violator vehicle had to come to a stop for some unknown
reason, something in the traffic lanes or something, then the large truck would
not have time to come to a stop and would rear-end the vehicle, which I see to
be unsafe.”

      Bams does not dispute Pinner’s description of the events. Instead, he
disagrees with Pinner’s interpretation of the statute.

      No Arkansas court has construed the meaning of “safely clear” in Sec-
tion 27-51-306. But even assuming that Pinner’s interpretation were incor-
rect, his understanding was “objectively reasonable.” Heien, 135 S. Ct. at 536.
Section 27-51-306 does not provide a precise number of feet. That imprecision
is presumably by design, since the “safe” distance may vary depending on the
relative speeds of the vehicles, road conditions, and the like. The statute
appears to leave to the officer the task of deciding when a vehicle is “safely
clear.” In any event, Pinner did not base his belief merely on his experience;
he also considered Section 27-51-305, which does provide a specific distance:
two hundred feet. Given that Bams was overtaking a tractor-trailer, Pinner

                                        5
     Case: 16-41197       Document: 00514016400         Page: 6    Date Filed: 06/01/2017



                                      No. 16-41197
could reasonably use Section 27-51-305 to inform the meaning of “safely clear.”

       Bams’s counterarguments are unavailing.               First, he points to other
Arkansas statutes that require overtaken vehicles to yield to overtaking vehi-
cles and for overtaking vehicles to return to the right lane within one hundred
feet of a vehicle approaching from the opposite direction. See ARK. CODE ANN.
§§ 27-51-306(2) and 307. But those provisions have no relevance to the mean-
ing of “safely clear.” Second, he suggests that the statute cannot mean what
Pinner says because it would then “impose a burden on a lane-changing driver
to be able to approximately estimate the distance between him and the car
behind him.” But that is exactly what Section 27-51-306 requires; drivers must
determine whether there is sufficient distance to be “safely clear.” Finally,
Bams asserts that Pinner stopped him based on his race. But the “subjective
motivations of police are deemed irrelevant as long as their conduct does not
exceed what they are objectively authorized to do.” 5

                                             B.
       Bams additionally claims that the stop, even if initially justified, does
not pass muster under the second prong of Terry. But his challenge is narrow.
He concedes that he consented to a search and does not dispute that his consent
was voluntary. Instead, he argues that, before his giving consent, Pinner had
unreasonably prolonged his detention without reasonable suspicion, thus
tainting his consent.

       Bams is incorrect. He relies on United States v. Dortch, 199 F.3d 193
(5th Cir. 1999), United States v. Santiago, 310 F.3d 336 (5th Cir. 2002), and
United States v. Jenson, 462 F.3d 399 (5th Cir. 2006), but those cases are



       5 United States v. Gillyard, 261 F.3d 506, 509 (5th Cir. 2001) (citing Whren v. United
States, 517 U.S. 806, 814 (1996)).
                                             6
     Case: 16-41197       Document: 00514016400         Page: 7    Date Filed: 06/01/2017



                                      No. 16-41197
inapposite. In each of them, we held that a detention had been unnecessarily
prolonged because the officers had detained a vehicle after the computer checks
were concluded—thus terminating the reasonable suspicion that had initially
justified the traffic stop—and before additional reasonable suspicion arose. 6
Here, in contrast, Pinner had reasonable suspicion, before the computer check
ended, that Bams was trafficking drugs. When he approached the vehicle,
Pinner observed that (1) Bams’s hands were shaking and he appeared nervous;
(2) there was a single key in the ignition; (3) there were energy drinks in the
vehicle; and (4) the driver’s-side rear quarter panel appeared to have been
tampered with.

       Based on those observations, Pinner had reasonable suspicion that Bams
and Mitchell were engaged in drug trafficking. The most important fact is the
apparently modified quarter panel. We have expressly distinguished Dortch
and Santiago on the basis that “in those cases there were no physical facts
suggesting the presence of a hidden compartment.” United States v. Estrada,
459 F.3d 627, 632 (5th Cir. 2006). 7 In addition, a person’s nervousness at a
traffic stop may contribute to an officer’s reasonable suspicion. See Brigham,
382 F.3d at 508; Jenson, 462 F.3d at 408. Pinner also explained how drug
traffickers often drive third-party vehicles and thus have only a single key.
Finally, he described how traffickers use energy drinks to help them drive to
their destination without stopping.           Considering all of those observations



       6 Dortch, 199 F.3d at 199–200; Santiago, 310 F.3d at 342; Jenson, 462 F.3d at 406–08.
See United States v. Brigham, 382 F.3d 500, 510 (5th Cir. 2004) (en banc) (“[Dortch and San-
tiago] are about timing and sequence: after the computer checks came up ‘clean’ there re-
mained no reasonable suspicion of wrongdoing by the vehicle occupants. Continued ques-
tioning thereafter unconstitutionally prolonged the detentions.”).
       7 See also United States v. Chavez-Chavez, 205 F.3d 145, 149 (5th Cir. 2000) (explain-
ing that the appearance of a modified suspension supported the existence of reasonable sus-
picion that the driver was transporting illegal aliens).
                                             7
     Case: 16-41197      Document: 00514016400        Page: 8     Date Filed: 06/01/2017



                                     No. 16-41197
together, Pinner had reasonable suspicion, before he finished the computer
checks, that Bams was engaged in drug trafficking. Thus, Pinner did not un-
reasonably extend the detention, and Bams’s consent was not tainted.

                                           III.
       Bams asserts that there was insufficient evidence to convict him of the
drug conspiracy. A jury verdict is entitled to “great deference.” United States
v. Gray, 96 F.3d 769, 772 (5th Cir. 1996). “In a sufficiency of the evidence
claim, ‘the relevant question is whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’” United States
v. Rojas Alvarez, 451 F.3d 320, 326 (5th Cir. 2006) (quoting Jackson v. Virginia,
443 U.S. 307, 319 (1979)). We thus assume that the evidence offered by the
government is true and must draw inferences in its favor. Id.

       “To prove a drug conspiracy, the government must prove that (1) two or
more persons, directly or indirectly, reached an agreement to possess with the
intent to distribute a controlled substance; (2) the defendant knew of the agree-
ment; (3) the defendant voluntarily participated in the agreement; and (4) the
overall scope of the conspiracy involved the drug amount in the charged
crime.” 8 Bams challenges only the agreement element. “It is well-settled that
circumstantial evidence may establish the existence of a conspiracy . . . .” 9 An
agreement may be inferred from a “concert of action” or from “the development




       United States v. Bowen, 818 F.3d 179, 186 (5th Cir. 2016) (per curiam) (quotation
       8

marks omitted and alterations adopted).
       9United States v. Curtis, 635 F.3d 704, 719 (5th Cir. 2011) (quotation marks omitted
and alteration adopted); see also United States v. Gallardo-Trapero, 185 F.3d 307, 317 (5th
Cir. 1999) (“[I]n meeting its burden, the government may rely on circumstantial evidence
tying the defendants together in order to prove conspiracy.”).
                                            8
     Case: 16-41197       Document: 00514016400         Page: 9    Date Filed: 06/01/2017



                                      No. 16-41197
and collocation of circumstances.” 10

       Based on the evidence, a rational jury could conclude that Bams reached
an agreement to distribute drugs with Mitchell. They were stopped with over
a quarter-million dollars in cash contained in sacks and wrapped in rubber
bands. Special Agent Gorenc testified that those facts, along with the denom-
inations of the cash and the size of the individual bundles, were consistent with
drug trafficking. He also testified regarding travel patterns in the drug trade
and how drugs generally flowed northward and proceeds traveled southbound,
toward Mexico; Bams and Mitchell were driving south when they were stopped
with the money. Also, Baggett found four cell phones in the car, and the jury
heard testimony about how drug traffickers use multiple cell phones.

       Finally, the government presented evidence of the following text-
message exchange that occurred between Mitchell and an unknown person:
       Unknown person:           “38.5”
       Mitchell:                 “Need 2 ok 38.5”
       Mitchell:                 “Bring paper work in mor to you.”
Gorenc testified that $38,500 is a common price for a kilogram of cocaine and
that “bring paper work” is lingo for bringing money. He interpreted the ex-
change to mean that the unknown person was quoting a price and that Mitchell
was responding that he wanted two kilograms and would bring money in the
morning (Gorenc understood “mor” to mean morning). Given the evidence, a
rational jury could conclude that the quarter-million dollars was related to
drug trafficking.



       10United States v. Romans, 823 F.3d 299, 311 (5th Cir. 2016); see also Bowen, 818 F.3d
at 186 (“A reasonable jury may infer the existence of a conspiracy from the presence,
association, and concerted action of the defendant with others.”) (quotation marks omitted);
United States v. Casilla, 20 F.3d 600, 603 (5th Cir. 1994) (“Presence and association with
other members of a conspiracy, along with other evidence, may be relied upon to find a
conspiracy.”).
                                             9
   Case: 16-41197    Document: 00514016400      Page: 10   Date Filed: 06/01/2017



                                 No. 16-41197
      Bams disputes the origin of the seized money. He claims that it was
Mitchell’s and came from a settlement after Mitchell was in a motorcycle
accident. But the jury was presented with numerous reasons to doubt that
story. First, Mitchell told Baggett that one of the bags with money in it
belonged to Bams, and Mitchell was unable to say how much money there was
in total. Second, the money returned by the county was ultimately deposited
into Bams’s bank account. Third, Mitchell’s settlement occurred in the “mid-
2000’s.” A jury could reasonably doubt that Mitchell would still be carrying
that much cash from a settlement that had occurred years before. In sum, a
rational jury could discredit Bams’s and Mitchell’s account of the money and
instead conclude that the money was connected to drug trafficking.

      The jury also heard testimony regarding the Arkansas stop, where Bams
and Mitchell were found in a vehicle containing ten kilograms of cocaine. The
jury could reasonably infer, based on the quantity, that multiple people were
involved in its transportation. United States v. Vasquez, 677 F.3d 685, 694 &
n.3 (5th Cir. 2012) (per curiam). Pinner also found nine cell phones in the
vehicle, and, as noted above, the jury heard testimony that drug traffickers
often use multiple phones. Finally, Gorenc testified, as described above, that
drugs typically travel north from Mexico, and Bams and Mitchell were stopped
in Arkansas heading north.

      Considering the evidence together, a rational jury could conclude that
Bams and Mitchell had agreed to distribute cocaine. They were stopped with
a large sum of cash that reasonably could relate to drug trafficking. The
returned portion ended up in Bams’s account. And then, several weeks later,
the same two people were stopped again, this time with ten kilograms of
cocaine. That evidence is sufficient.



                                        10
   Case: 16-41197     Document: 00514016400     Page: 11   Date Filed: 06/01/2017



                                 No. 16-41197
                                      IV.
      Bams challenges the sufficiency of the evidence with regard to his
conviction under 18 U.S.C. § 1952. To prove a violation of Section 1952, in the
context of this case, the government had to show “(1) that [Bams] traveled in
interstate commerce; (2) with the specific intent to promote, manage, establish,
or carry on . . . unlawful activity; and (3) that [Bams] committed a knowing and
willful act in furtherance of that intent, subsequent to the act of travel in
interstate commerce.”      United States v. Tovar, 719 F.3d 376, 389–90
(5th Cir. 2013).

      Bams attacks sufficiency with respect to only the second and third ele-
ments. The analysis of those issues essentially merges with our discussion of
sufficiency for the conspiracy charge. The indictment alleged that the “unlaw-
ful activity” that Bams was intending was the drug conspiracy. As explained
above, there was sufficient evidence of the conspiracy, and a rational jury could
infer intent based on the presence of the quarter-million dollars. With respect
to the third element, the indictment alleged that the “act in furtherance” was
the transportation of the money. Bams maintains that the money was from a
licit source and so was not in furtherance of any conspiracy. But, as discussed
above, a rational jury could infer that the money was related to the drug-
trafficking conspiracy. Thus, it could convict Bams of the Section 1952 count.

                                       V.
      Bams challenges his classification as a career offender.            Under
U.S.S.G. § 4B1.1(a), “[a] defendant is a career offender if (1) the defendant was
at least eighteen years old at the time the defendant committed the instant
offense of conviction; (2) the instant offense of conviction is a felony that is
either a crime of violence or a controlled substance offense; and (3) the defen-
dant has at least two prior felony convictions of either a crime of violence or a

                                       11
    Case: 16-41197          Document: 00514016400       Page: 12    Date Filed: 06/01/2017



                                         No. 16-41197
controlled substance offense.” Bams does not dispute that he was over eight-
een at the time of the instant offense or that a conviction under Section 846 is
a controlled-substance offense. Instead, he contends that he does not have two
qualifying prior convictions.

       The district court determined that Bams was a career offender based on
two convictions: (1) a 1993 Wisconsin conviction of “Possession of a Controlled
Substance With Intent to Deliver While Armed” and (2) a 1993 federal convic-
tion of “Conspiracy to Distribute Cocaine” and “Using a Firearm in Relation to
a Drug Trafficking Crime.” Bams offers two reasons why those convictions are
insufficient predicates. First, he claims that they are based on the same under-
lying conduct and so should not qualify as separate convictions. Second, he
asserts that he was not convicted as an adult in the federal case. 11 Each of
those theories fails.

                                                  A.
       For two convictions to serve as predicates for the career-offender en-
hancement, they must be “counted separately” under U.S.S.G. § 4A1.2, 12 which
provides that
    [p]rior sentences always are counted separately if the sentences were
    imposed for offenses that were separated by an intervening arrest (i.e.,
    the defendant is arrested for the first offense prior to committing the
    second offense). If there is no intervening arrest, prior sentences are
    counted separately unless (A) the sentences resulted from offenses
    contained in the same charging instrument; or (B) the sentences were
    imposed on the same day. Treat any prior sentence covered by (A) or
    (B) as a single sentence.


       11Bams also contends, for the first time in his reply brief, that his state conviction
was not for a “controlled substance offense.” Because he did not raise that argument in his
opening brief, we do not consider it. See United States v. Tuma, 738 F.3d 681, 690–91 (5th
Cir. 2013).
       12   See U.S.S.G. § 4B1.2(c) & cmt. n.3.
                                                  12
    Case: 16-41197       Document: 00514016400          Page: 13     Date Filed: 06/01/2017



                                       No. 16-41197
Bams concedes that his offenses were not charged in the same instrument and
that he was not sentenced on the same day. Thus, his convictions are counted
separately under the plain terms of Section 4A1.2. 13 Bams protests that “it
was surely not the intent of [the Guidelines]” to permit a career-offender
enhancement based on federal and state charges over the same underlying con-
duct. Even assuming that he is right, we are not at liberty to ignore the clear
text of the guidelines. 14 Nor is the district court. Thus, it did not err in classi-
fying Bams’s convictions as “separate” for the purpose of the career-offender
enhancement.

                                             B.
       To serve as a predicate for the career-offender enhancement, a conviction
must be an adult conviction. U.S.S.G. § 4B1.2 cmt. n. 1. Bams contends that
his 1993 federal conviction is not a proper adult conviction. He does not dispute
that he was indicted when he was an adult or that his conviction was entered
when he was an adult. Instead, he asserts that his federal conviction should
not have been entered as an adult conviction. He points to 18 U.S.C. § 5032,
which requires the Attorney General to certify that certain circumstances exist
before a juvenile can be prosecuted in a federal court. He notes that such
certification is a “jurisdictional requirement” and contends that, because there
was no certification in his prior federal case, the conviction was improper. He
thus asserts that the district court erred in relying on the improper conviction.




       13 See United States v. Herrington, 350 F. App’x 363, 370 (11th Cir. 2009) (per curiam)
(finding that convictions were properly counted separately because they were from different
jurisdictions—and thus did not involve offenses charged in the same instrument—and
because the sentences were imposed on different days).
       14United States v. Akins, 746 F.3d 590, 611 (5th Cir. 2014) (declining to “overlook the
clear language of U.S.S.G. § 4A1.2(a)(2)” in determining whether sentences were counted
separately).
                                             13
    Case: 16-41197          Document: 00514016400        Page: 14     Date Filed: 06/01/2017



                                         No. 16-41197
       But “absent an allegation that the defendant was denied counsel in the
prior proceeding, a district court sentencing a defendant may not entertain a
collateral attack on a prior conviction used to enhance the sentence unless such
an attack is otherwise recognized by law.” 15 Bams is not raising a claim that
he was denied counsel, and he does not explain how his attack is “otherwise
recognized by law.” The guidelines do not confer any right to attack a con-
viction collaterally, 16 and Bams does not point to any statute authorizing such
an assault. (Title 18 U.S.C. § 5032, the juvenile-certification statute, makes
no such allowance.) Accordingly, his collateral challenge to the 1993 federal
conviction is barred.

       Even assuming Bams could pursue this line of attack, he is wrong on the
merits. “[A]fter he turns 18, a defendant may be tried for a conspiracy which
temporally overlaps his eighteenth birthday—if the government can show that
the defendant ratified his involvement in the conspiracy after reaching major-
ity.” 17 “Ratification in this context simply means that a defendant ‘continues
to participate in an ongoing conspiracy after his 18th birthday.’” 18 When he
ratifies his involvement, Section 5032 is inapplicable. 19

       The district court concluded that Bams’s 1993 federal conviction in-
cluded criminal conduct that occurred after his eighteenth birthday, and the


       15 United States v. Longstreet, 603 F.3d 273, 277 (5th Cir. 2010); see also Custis v.
United States, 511 U.S. 485, 495–97 (1994); United States v. Villafana, 577 F. App’x 248, 252
(5th Cir. 2014) (per curiam).
       16   U.S.S.G. § 4A1.2 cmt. n.6.
       17  United States v. Guerrero, 768 F.3d 351, 361–62 (5th Cir. 2014) (quoting United
States v. Tolliver, 61 F.3d 1189, 1200 (5th Cir. 1995) (unpublished), vacated on other grounds,
Moore v. United States, 519 U.S. 802 (1996)). Because Tolliver was issued before January 1,
1996, it is precedential. See 5TH CIR. R. 47.5.3.
       18Id. at 362 (quoting United States v. Peters, 283 F.3d 300, 309 (5th Cir. 2002)) (alter-
ation adopted).
       19   See id. at 361–62.
                                              14
    Case: 16-41197       Document: 00514016400        Page: 15     Date Filed: 06/01/2017



                                      No. 16-41197
record documents support that conclusion. Bams turned eighteen in December
1991, yet the federal indictment alleged that Bams engaged in the conspiracy
“from on or about January 1, 1989 through on or about October 1, 1992.” In
accord with that timeline, the federal judgment states that the offense con-
cluded on October 1, 1992. Thus, even if Bams could attack his prior con-
viction, the district court did not err in finding that it was an adult conviction.

                                            VI.
       Bams raises several other challenges to his sentence. Specifically, he
contends that the district court erred (1) by finding that Bams intended to
purchase cocaine with the money discovered in the Nacogdoches County stop,
thus leading to a base offense level that was two points higher; (2) by applying
a two-point enhancement based on its finding that Bams was an “organizer,
leader, manager, or supervisor”; and (3) by adding two criminal-history points
because Bams committed the instant offense while on supervised release.

       But even if Bams were correct on all of those points, his guidelines range
would not have changed. Because he is a career offender, the guidelines man-
dated a total offense level of 37 and a criminal-history category of VI. See
U.S.S.G. § 4B1.1(b). That is the highest criminal-history category and a higher
total offense level than the district court initially reached even with the sup-
posedly erroneous base level and enhancement. Thus, even if the court com-
mitted all the errors Bams describes, it still calculated the correct range
because of his career-offender status. So any error was harmless. 20

       The judgment of conviction and sentence is AFFIRMED.



       20See, e.g., United States v. Majors, 328 F.3d 791, 797 (5th Cir. 2003) (per curiam);
United States v. Harrison, 246 F. App’x 861, 862 (5th Cir. 2007) (per curiam); United States
v. Hawkins, 142 F. App’x 812, 814 (5th Cir. 2005) (per curiam); United States v. Hale,
176 F.3d 480 (5th Cir. 1999) (per curiam) (table).
                                            15
   Case: 16-41197    Document: 00514016400      Page: 16   Date Filed: 06/01/2017



                                 No. 16-41197
E. GRADY JOLLY, specially concurring:
      I concur. Although the Guidelines approve designating an individual a
career offender based on a singular criminal act, as occurred here, it stretches
credulity, at least for me, to use such a basis for the appellation “career
offender.”




                                      16